Name: Council Regulation (EC) No 335/2001 of 22 December 2000 concerning the export of certain ECSC steel products from Poland to the Community for the period 1 January to 31 December 2001 (extension of the double-checking system)
 Type: Regulation
 Subject Matter: European construction;  Europe;  iron, steel and other metal industries;  trade policy;  tariff policy
 Date Published: nan

 Avis juridique important|32001R0335Council Regulation (EC) No 335/2001 of 22 December 2000 concerning the export of certain ECSC steel products from Poland to the Community for the period 1 January to 31 December 2001 (extension of the double-checking system) Official Journal L 049 , 20/02/2001 P. 0001 - 0001Council Regulation (EC) No 335/2001of 22 December 2000concerning the export of certain ECSC steel products from Poland to the Community for the period 1 January to 31 December 2001 (extension of the double-checking system)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) A Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part(1), entered into force on 1 February 1994.(2) The Parties decided by Decision No 1/2001 of the Association Council(2) to extend the double-checking system introduced by Decision No 2/1999 of the Association Council(3) for the period 1 January to 31 December 2001.(3) It is consequently necessary to extend the Community implementing legislation introduced by Council Regulation (EC) No 1093/1999 of 30 March 1999 establishing a double-checking system for exports of certain ECSC steel products from the Republic of Poland to the European Community for the period 1 January to 31 December 2000(4),HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1093/1999 shall continue to apply for the period 1 January to 31 December 2001, in accordance with the provisions of Decision No 1/2001 of the Association Council between the European Communities and their Member States, of, the one part, and Poland, of the other part.Article 2Regulation (EC) No 1093/1999 shall in consequence be amended as follows:In the title, preamble and Article 1(1) and (3) references to the period "1 January to 31 December 2000" shall be replaced by references to "1 January to 31 December 2001".Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 2000.For the CouncilThe PresidentC. Pierret(1) OJ L 348, 31.12.1993, p. 2.(2) See page 9 of this Official Journal.(3) OJ L 133, 28.5.1999, p. 44.(4) OJ L 133, 28.5.1999, p. 6. Regulation as amended by Regulation (EC) No 541/2000 (OJ L 67, 15.3.2000, p. 1).